        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 1 of 9 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  CASE NO. 2:20-cv-459

GATES SEARCH GROUP, LLC,
an Arizona corporation,

               Plaintiff,

v.

GECKO DEVELOPMENT CORPORATION,
a Florida corporation,

            Defendant.
__________________________________________

                                           COMPLAINT

        Plaintiff, GATES SEARCH GROUP, LLC (“Plaintiff”) sues Defendant GECKO

DEVELOPMENT CORPORATION (“Defendant”) and states:

                                        INTRODUCTION

     1. This is an action for emergency injunctive relief stemming from Defendant-franchisor’s

baseless purported termination of its franchise agreements with Plaintiff-franchisee and unilateral

seizure of all systems and processes necessary to run Plaintiff’s business. Defendant’s wrongful

attempt to abscond with the business Plaintiff spent six years building is entirely without

justification and is, upon information and belief, motivated exclusively by two factors—

vindictiveness and greed.      Defendant has manufactured pretextual allegations that Plaintiff

breached its obligations under its franchise agreements, purported to terminate those agreements,

and, upon information and belief, intends to quickly resell Plaintiff’s franchises at a massive profit,

without a cent to Plaintiff. Defendant’s wrongful actions have and will continue to cause

Defendant irreparable harm, including incalculable diminution in the value of the franchises to

Plaintiff and substantial harm to Plaintiff’s reputation.
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 2 of 9 PageID 2



   2. By this action, Plaintiff seeks a declaration that Plaintiff has not breached its obligations

under the franchise agreements, that Defendant’s purported termination of the franchise

agreements was invalid and ineffective, that Defendant had no valid basis under the franchise

agreements or otherwise to cut off Plaintiff’s access to the email or related services necessary to

operate its business, and that Plaintiff is entitled to continue operating its franchises pursuant to

the terms of the franchise agreements. Additionally, Plaintiff seeks immediate injunctive relief

restoring the status quo until a trial on the merits of this matter, including requiring Defendant to

rescind its purported termination of the franchise agreements and restore Plaintiff’s access to the

email and related services, preventing Defendant from seeking to resell Plaintiff’s franchises to

any third party, and preventing Defendant from otherwise interfering with Plaintiff’s operation of

its franchises during the pendency of this case.

                                   JURISDICTION AND VENUE

   3. This is an action for (i) breach of contract, (ii) declaratory judgment pursuant to § 86.001

et seq., Fla. Stat. (2019), (iii) declaratory judgment pursuant to the Federal Declaratory Judgment

Act, 28 U.S.C. §2201, et seq., and (iv) issuance of a preliminary injunction and/or temporary

restraining order pursuant to Fed. R. Civ. P. 65.

   4. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because the parties to this action are diverse and the amount in controversy exceeds $75,000.00.

   5. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because (a) Defendants

operate the business that is the subject of this action in this District, (b) the events giving rise to

this action occurred, in part, in this District, (c) Defendants reside in this District, and (d) the

parties’ agreement specifies that venue shall be in this District.




                                                    2
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 3 of 9 PageID 3



                                            THE PARTIES

   6. Plaintiff, GATES SEARCH GROUP, LLC (“Plaintiff”) is an Arizona corporation having

its principal place of business in Chandler, Arizona.

   7. Defendant, GECKO DEVELOPMENT CORPORATION (“Defendant”) is a Florida

corporation headquartered in Ft. Myers, Florida.

                                    FACTUAL ALLEGATIONS

   8. Defendant is a franchisor in the hospitality and restaurant recruitment industry and sells

franchises to independently owned and operated businesses around the country, each of which

specializes in the recruitment of personnel in the restaurant industry.

   9. Plaintiff has owned and operated its business as a franchisee of Defendant since July 2014

pursuant to the terms of a Franchise Agreement (the “Agreement”; Exhibit 1) with Defendant.

   10. On March 4, 2019, Plaintiff expanded its relationship with Defendant and purchased two

additional franchises/territories from Defendant.

   11. The Agreements entered into in July 2014 and in March 2019 are the operative agreements

between the parties. (The Agreement and the additional, substantively-identical agreements

identified herein for different territories are referred to in the singular as the “Agreement”

throughout this Complaint.)

   12. Pursuant to the Agreement, Defendant granted Plaintiff a franchise “to establish and

operate…one ‘GECKO HOSPITALITY’ franchised business….” Agreement at p. 6.

   13. The Agreement’s term was eight (8) years. Agreement at p. 8.

   14. Pursuant to the Agreement, Plaintiff was to furnish certain payments to Defendant in

exchange for the use of Defendant’s network and resources in placing employees with employers

within the restaurant and hospitality industries.



                                                    3
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 4 of 9 PageID 4



   15. Plaintiff was an exemplary franchisee, having never received any notices of breach or

default during his 7 years as a franchisee.

   16. On June 23, 2020, Plaintiff received correspondence from Defendant’s counsel, purporting

to terminate the Agreement. See Exhibit 2, Correspondence from Cummings Franchise Law, P.C.

dated 6/22/20 (the “Termination Letter”).

   17. The Termination Letter alleges that the actions of Plaintiff’s principal, Robert Gates

(“Gates”) placed Plaintiff in breach of the Agreement.

   18. Specifically, the Termination Letter alleges that Gates breached the Agreement by

“becoming an additional owner/member of i4, along with two other GDC franchisee

owners….According to i4’s website, it performs recruiting services for the health care, dental, and

energy industries. i4 also is using the assumed name of Cannabis Search Solutions to provide

placements for the cannabis industry.” Termination Letter at p. 2.

   19. The Termination Letter alleges that Gates’ actions “are all material breaches of the Gates

Franchise Agreements which cannot be cured” and purports to terminate the Agreement effective

Friday, June 26, 2020. Termination Letter at p. 5.

   20. The Termination Letter further informed Plaintiff that notwithstanding the fact that the

purported termination was not to be effective until June 26, 2020, Defendant was “suspending the

services GDC provides to Gates effective immediately based upon Gates’ defaults.” Id.

   21. Effective June 23, 2020, Plaintiff’s access to all electronic services provided through or in

conjunction with Defendant – including but not limited to Plaintiff’s e-mail account – were

disabled.

   22. The Agreement requires the parties to resolve their disputes through arbitration, but

contains a specific carve-out allowing the parties to seek injunctive or other remedies in a court of



                                                 4
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 5 of 9 PageID 5



competent jurisdiction. See Agreement at p. 49 (“Any party to this Agreement may bring an

action…in a court of competent jurisdiction…and, further, may seek provision or ancillary

remedies including temporary or injunctive relief in connection with such dispute or

controversy….provided that the dispute or controversy is ultimately resolved through binding

Arbitration.”).

    23. Plaintiff is filing, concurrent with the filing of this Complaint, a Motion for Preliminary

Injunction pursuant to Fed. R. Civ. P. 65.

                              COUNT I – BREACH OF CONTRACT

    24. Plaintiff refers to and incorporates paragraphs 1 through 23 of this Complaint as if fully

set forth herein.

    25. The Agreement is a contract between Plaintiff and Defendant.

    26. Plaintiff, at all times, met all of its obligations under the Agreement.

    27. Defendant’s purported unilateral termination of the Agreement as explained in the

Termination Letter is a breach of the Agreement’s terms.

    28. Plaintiff will suffer irreparable harm as a result of Defendant’s breach of contract.

                           COUNT II – DECLARATORY JUDGMENT

    29. Plaintiff refers to and incorporates paragraphs 1 through 28 of this Complaint as if fully

set forth herein.

    30. The Agreement allows Defendant to terminate the Agreement in the event Plaintiff takes

certain, enumerated actions. See Agreement at §22(e), pp. 33-34.

    31. The Termination Letter alleges that Defendants violated §§22(e)(vi), (ix), and (xv) of the

Agreement. See Termination Letter at pp. 3-4.




                                                  5
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 6 of 9 PageID 6



    32. Section 22(e)(vi) allows Defendant to terminate the Agreement if Plaintiff “made a

material misrepresentation to GDC in connection with obtaining this Agreement, or in conducting

the business franchised and licensed hereunder.”

    33. Section 22(e)(ix) allows Defendant to terminate the Agreement if Plaintiff “Engages in any

activity that has a material adverse effect on GDC and/or the Marks and/or engages in any other

business within Franchisee’s Area of Rights…”

    34. Section 22(e)(xv) allows Defendant to terminate the Agreement if Plaintiff “engages in any

act(s) that is so dishonest, untrustworthy, self-dealing, and/or fraudulent, that it does to the essence

of the Franchise Agreement and/or frustrates one of the principal purposes of the Franchise

Agreement and/or irreparably damages the trust between GDC and Franchisee.”

    35. Plaintiff denies that it violated §22(e)(vi), (ix) and/or (xv) of the Agreement.

    36. Plaintiff further denies that it violated any provision of §22(c) or (d) of the Agreement so

as to permit Defendant to “suspend the services GDC provides to Franchisee….” See Agreement

at §22(h), p. 35.

    37. An actual controversy therefore exists whether, under applicable Florida law, Defendant’s

actions in (i) purporting to terminate the Agreement and (ii) immediately suspending all services

to Plaintiff are permitted by the Agreement.

    38. This Court is authorized, pursuant to 28 U.S.C. §2201 and § 86.001 et seq., Fla. Stat.

(2019), to adjudicate and decide the parties’ respective rights and obligations under the Agreement.

    39. Specifically, this Court is authorized to determine whether Defendant is within its rights to

(i) terminate the Agreement and (ii) suspend without warning all services provided to and utilized

by Plaintiff.




                                                   6
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 7 of 9 PageID 7



                               COUNT III – INJUNCTIVE RELIEF

    40. Plaintiff refers to and incorporates paragraphs 1 through 39 of this Complaint as if fully set

forth herein.

    41. Plaintiff has a clear, legal right under the Agreement to the continued right to operate its

franchised business unless Plaintiff breaches the Agreement in one of the specific, enumerated

manners specified in the Agreement.

    42. Plaintiff not breach the Agreement in any respect, including but not limited to any of the

specified breaches pursuant to which Defendant may terminate the Agreement.

    43. Defendant’s actions in (i) purporting to unilaterally terminate the Agreement and (ii)

suspending all services prior to the date of the purported termination constitute breaches of the

Agreement.

    44. Defendant’s actions are, upon information and belief, driven by Defendant’s motivation to

re-sell Plaintiff’s franchises to third-parties.

    45. Plaintiff has been negotiating with a potential purchaser of his franchises for months, and

Defendant’s actions could irretrievably damage that contemplated transaction.

    46. Plaintiff will suffer immediate and irreparable harm in the event Defendant’s unwarranted

purported termination of the Agreement is not enjoined.

    47. Plaintiff stands to lose significant goodwill with existing and potential future clients based

on Plaintiff’s inability to communicate with existing clients with whom potential placements are

currently in progress, as a result of Defendant unilaterally shutting off Plaintiff’s access to all

systems and services, including but not limited to e-mail.

    48. Issuance of an injunction preserving the status quo ante litem will not harm Defendant but

will prevent the ongoing irreparable harm to Plaintiff.



                                                   7
        Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 8 of 9 PageID 8



                                         PRAYER FOR RELIEF

    WHEREFORE, Plaintiff hereby requests the following relief:

    A. Judgment in Plaintiff’s favor that Defendant breached the terms of the Agreement;

    B. A declaratory judgment declaring that Defendant is not authorized or permitted pursuant

to the terms of the Agreement to terminate the Agreement based on the conduct alleged in the

Termination Letter;

    C. A declaratory judgment declaring the Defendant is not authorized or permitted pursuant to

the terms of the Agreement to suspend services, including but not limited to e-mail, to Plaintiff

based on the conduct alleged in the Termination Letter;

    D. Issuance of a preliminary injunction (pursuant to Plaintiff’s motion, which will be filed

contemporaneously with this Complaint) ordering Defendant to immediately restore all suspended

services to Plaintiff, including but not limited to e-mail, and further ordering Defendant to cease

all efforts to re-sell Plaintiff’s franchises; and

    D. Such other and further relief as this Court deems just and appropriate.

Respectfully submitted this 26th day of June, 2020.

                                                         DICKINSON WRIGHT PLLC
                                                         350 East Las Olas Blvd., Suite 1750
                                                         Fort Lauderdale, FL 33301
                                                         Tel.: (954) 991-5420
                                                         Fax: (844) 670-6009

                                                         Vijay G. Brijbasi
                                                         Alan J. Perlman, Esq.
                                                         Florida Bar No. 826006
                                                         aperlman@dickinsonwright.com
                                                         Vijay G. Brijbasi, Esq.
                                                         Florida Bar No. 15037
                                                         vbrijbasi@dickinsonwright.com

                                                         and



                                                     8
Case 2:20-cv-00459 Document 1 Filed 06/26/20 Page 9 of 9 PageID 9



                                    Adam D. Grant, Esq.
                                    DICKINSON WRIGHT PLLC
                                    500 Woodward Ave., Suite 4000
                                    Detroit, MI 48226
                                    (313) 223-3500
                                    Michigan Bar # P68651
                                    agrant@dickinson-wright.com
                                    Pro Hac Vice to be filed




                                9
